TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00047-CV


                    In re ATX Contigo, LLC and 2027 Anchor Lane LLC




                                     NO. 03-21-00048-CV


            In Re Brian Chilton Fine Furniture and Architectural Welding, LLC




                    ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               In two separate petitions, relators ATX Contigo, LLC, 2027 Anchor Lane LLC,

and Brian Chilton Fine Furniture and Architectural Welding, LLC filed sought mandamus relief

from the trial court’s denial of their joint motion for neuropsychological and psychological

examinations of the real parties in interest. Having considered the parties’ petitions, responses,

and replies, we deny relators’ petitions for writ of mandamus. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Darlene Byrne, Chief Justice


Before Chief Justice Byrne, Justices Baker and Smith

Filed: March 5, 2021